DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 01/05/2021 is acknowledged. No new claims are added and claims 3-4, are cancelled and claims 12, 15 and 18 were cancelled previously. Claims 1, 2, 5-11, 13-14, 16-17, 19-23 are currently pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 11, 13-14, 16-17, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Azenberg et al. (20040174610 A1) in view of Ikeda (20080024653 A1).
Regarding claim 1, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C, annotated Fig. 1C is provided for instant reference), comprising: 
a first lens (fluid body 8 as shown in annotated Fig. 1C) comprising a fluid to absorb incident light (see paragraph [0023] discloses “an extended body 8 of light-absorbing liquid”); and 
a second lens (fluid body 10, as shown in annotated Fig. 1C )  forming an interface with a portion of the first lens (area of 2 confining liquid 10 forming second lens having interface with liquid 8 at  30, 32 as indicated in Fig. 1C), the second lens comprising a fluid to permit passage of the incident light therethrough (as shown in Fig. 1C light 26 passes through liquid held within area 10);

a second light transmission plate (5) disposed behind the second lens (fluid body 10), the second light transmission plate being formed of a transparent material (as illustrated in annotate Fig. 1C, cover layer 5 is behind lens formed by fluid 10 and paragraph [0026] discloses 5 is made of transparent material),
wherein the second lens defines a first optical path in a center portion thereof to permit passage of the incident light therethrough (as indicated in Fig. 1C fluid 10 forms a first path transferring light 26), and the first optical path is changed in cross-sectional area as the interface varies (as shown in fig. 1A-1C size of interface between 10 and 30 changes size of optical path),
wherein a second optical path is formed at a portion of the first lens that is located adjacent to the first optical path ( when meniscus 30 rises in channel 16 it narrows the light path and forms aperture and internal area within 6 is formed as a lens adjacent to first optical path within 10),
wherein a top surface of the first lens is in direct physical contact with the first light transmission plate (as illustrate in annotated Fig 1C, first lens formed by 8 is in direct contact with 4 on front side), 
wherein a top surface of the second lens is in direct physical contact with the first light transmission plate (as illustrate in annotated Fig 1C, second lens formed by 10 is in direct contact with 4 on front side), and 

Aizenberg et al. des not teach a gradation part in which optical transmittance is continuously changed depending on a distance from an optical axis.
Ikeda discloses  image pickup apparatus (see Fig. 1 and 3) having a gradation   part (161b) in which optical transmittance is continuously changed depending on a distance from an optical axis (see paragraph [0057] and as in Fig. 2 position D-F indicates density of transmittance progressively increases depending on a distance from an  optical axis)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a gradation part as part of first transmission plate 300 and/or part of second transmission plate 400 for the purpose of preventing degradation of resolution during still image shooting and for moving image shooting see paragraphs [0029]-[0042]).


    PNG
    media_image1.png
    597
    814
    media_image1.png
    Greyscale


Regarding claim 2, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C), the first lens absorbs the incident light and comprises at least one of light-absorptive dye and light-absorptive oil (silicone oil, see paragraph [0031], and paragraph [0029] for absorbing light).

Regarding claim 5, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C), comprising: a support part ( portion of 4, near back side is interpreted as disposed behind first and second lens since the portion of 4 near back side keeps both lens fluid within volume formed by 4) disposed behind the first lens and the second lens in order 

Regarding claim 6, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C), further comprising the support part (portion of 4 as illustrated in annotated Fig. 1C) is disposed between the  first light transmission plate (front portion of 4) and the second light transmission plate (bottom plate 5) and comprises one surface coupled to the first light transmission plate (the support part portion is coupled with to front area of 4) and an opposite surface coupled to the second light transmission plate (surface of the support part has a surface in contact with 5) and wherein a side surface of the second lens is in contact with the support part (side surface of fluid 10 is held within support part 4).

Regarding claim 11, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C, annotated Fig. 1C is provided above for instant reference), comprising: 
a first light transmission plate (plate 5 where light 26 passes through); 
a second light transmission plate  disposed so as to be spaced apart from the first light transmission plate (portion of 4 facing imaging surface 28 forming second light transmission plate );
 at least two fluids (8 and 10) disposed between the first light transmission plate  and the second light transmission plate (area between plate 5 and portion of 4 facing 28 where light 26 passes through); and 

wherein a first fluid (fluid 8 is a light absorbing liquid, see paragraph [0023]) of the at least two fluids has a property of absorbing light,
wherein a second fluid (10) of the at least two fluids forms a first optical path in a center portion thereof (light 26 passing through 10 forming optical path) to permit passage of the incident light (26) therethrough,
 wherein a second optical path is formed at a portion of the first lens that is located adjacent to the first optical path ( when meniscus 30 rises in channel 16 it narrows the light path and forms aperture and internal area within 6 is formed as a lens adjacent to first optical path within 10).
wherein a top surface of the first fluid is in direct physical contact with the first light transmission plate (as illustrate in annotated Fig 1C, first lens formed by 8 is in direct contact with 4 on front side), 
wherein a top surface of the second fluid is in direct physical contact with the first light transmission plate (as illustrate in annotated Fig 1C, second lens formed by 10 is in direct contact with 4 on front side), and 
wherein a bottom surface of the second fluid (surface of 10) is in direct physical contact with the second light transmission plate (cover layer 5 forming second light transmission plate, as illustrate in annotated Fig 1C, bottom surface of lens formed by fluid body 10 is surface toward back side is in direct contact with cover layer 5).

Ikeda discloses  image pickup apparatus (see Fig. 1 and 3) having a gradation   part (161b) in which optical transmittance is continuously changed depending on a distance from an optical axis (see paragraph [0057] and as in Fig. 2 position D-F indicates density of transmittance progressively increases depending on a distance from an  optical axis)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a gradation part as part of first transmission plate 300 and/or part of second transmission plate 400 for the purpose of preventing degradation of resolution during still image shooting and for moving image shooting see paragraphs [0029]-[0042]).

Regarding claim 13, Aizenberg et al. discloses  a camera module (optical imaging as in paragraph [0004] comprising the lens module of uses tunable lens) comprising lens module of claim 1.

Regarding claim 14, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C), illuminance (26) of the light passing through the second optical path (light 26 traveling beyond surface interface between 8 and 10 ) is lower than that of the light passing through the first optical path (light passing within lens area 10 between element 5 and surface 24, examiner has considered lower has a meaning of area further down the light transmission direction).

Regarding claim 16, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C), comprising a coating layer disposed at a surface of the support part (see paragraph [0028] coating is applied to area of channel 18, 16 include all area of 4). 

Regarding claim 17, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C), illuminance (26) of the light passing through the second optical path (light 26 traveling beyond surface interface between 8 and 10) is lower than that of the light passing through the first optical path (light passing within lens area 10 between element 5 and surface 24, examiner has considered lower has a meaning of area further down the light transmission direction).

Regarding claim 19, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C), comprising: a support part ( portion of 4, near back side is interpreted as disposed behind first and second lens since the portion of 4 near back side keeps both lens fluid within volume formed by 4) disposed between the first light transmission plate (4) and the second light transmission plate (5), wherein a side surface of the second fluid is in contact with the support part (side surface of fluid 10 is held within support part 4).

Regarding claim 20, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C), comprising a coating layer disposed at a surface of the support part (paragraph [0028] discloses application of coating to channel 18 and all surfaces of 4).

Regarding claim 22-23, Aizenberg et al. discloses  a lens module (2, as in fig. 1B-1C), comprising a coating layer disposed at a surface of the support part (paragraph [0028] discloses application of coating to all surfaces of 4).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Azenberg et al. (20040174610 A1) in view of Ikeda (20080024653 A1)and further in view of Kuiper et al. (20070217022 A1).

	Regarding claim 10 and 21, Aizenberg et al. in view of Ikeda discloses  a lens module (2, as in fig. 1B).
	Aizenberg et al. do not teach an electrical insulation part disposed between the support part and the first light transmission plate, wherein the electrical insulation part comprises one surface coupled to the first light transmission plate and an opposite surface coupled to the support part. 
	Kuiper et al. discloses use of insulation layer between electrode as a support part and first light transmission part A or B (as in Fig. 1-3) as insulation part disposed between the support and coated with an insulating material (see paragraph [0038])
As shown in Fig. 1 the electrical insulation part (8) comprises one surface coupled to the first light transmission plate (4) and an opposite surface coupled to the support part (6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to coat surface of the device with parylene material as disclosed by Kuiper et al. and coat the housing 4 of Azenberg et al. in order to reduce hysteresis in the contact layer of the meniscus.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the claim 7, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in claim 7 with the allowable feature being; “a coating layer coated on at least a portion of a surface of the support part and at least a portion of a surface of the second light transmission plate, the coating layer being formed of a transparent material”. 
Claims 8-9 depends on claim 7 and objected for the same reason.

Response to Arguments
Applicant's arguments filed on 01/05/2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1-8, 11, 13, 14, 16, 17, 19, 20, 22 and 23 states prior art the Azenberg liquid 8 as a first lens/first liquid is not in contact with the cover layer 5 cited as a first transmission plate, nor is the liquid 10 cited as a second lens/second liquid in contact with the bottom of the housing 4 cited as a second light transmission plate. If the liquid 10 were to be considered as the first lens and the liquid 8 were to be considered as the second lens, then the "second lens" .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        April 9, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872